Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2053
                       Lower Tribunal No. 20-24723
                          ________________


                             Brenda Becke,
                                  Appellant,

                                     vs.

    Mortgage Electronic Registration Systems, Inc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      Law Office of Richard G. Chosid, and Richard G. Chosid (Lighthouse
Point), for appellant.

     Liebler Gonzalez & Portuondo, and Alan M. Pierce, for appellees.


Before FERNANDEZ, C.J., and LOGUE and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.